DETAILED ACTION
Claims 1-2, and 4-14 are pending. Claims 4-10 and 14 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on April 28, 2022.  As directed by the amendment: claims 4-10 and 14 are amended.  Thus, claims 1-2, and 4-14 are presently pending in this application.
Applicant’s amendment to the claims has overcome the drawing objection.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) and §103 rejections.
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that Ulusoy does not disclose a top roller body having actuation sections, but rather that Ulusoy shows a top roller rod that has actuation sections and that the rod cannot be interpreted as both a top roller body and a rod.  While the examiner disagrees with this interpretation, the examiner is not interpreting top roller body 8 and rod 9 to collectively form a “top roller body” in an effort to advance prosecution.  In this manner the top roller 8 forms part of the section of the collective “top roller body” and thus would be considered a “section” under Applicant’s proposed definition which requires that the portion be “a specific integral part of the component”.  As now interpreted the top roller body includes the body 8 and rod 9 and thus each is an integral component of the top roller body.
It should be noted that the examiner respectfully disagrees with this definition, and Applicant has provided no basis for this definition.  Furthermore, the actuation section 8 of Ulusoy is located on the top roller body 9 and therefore is “integral” with the roller body 9.  This appears to be the same as utilized in the application at hand.  Indeed, it appears as though a separate piece (6) is attached onto a rod (5) in the current application.  It is therefore unclear how 6 could be considered a “section” of 5 according to Applicant’s proposed definition.  
Applicant argues that Ichisaburo does not disclose actuation sections at both ends.  The examiner respectfully disagrees.  As clearly depicted in Fig. 2, that is simply not the case. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulusoy (WO 2009/099400) (Submitted by Applicant).
Regarding claim 1, Ulusoy describes a weighting arm for a drafting system unit for drafting a fiber band at a workstation of a textile machine, comprising a support arm, and a top roller body (rod 9 and top rollers 8), which is detachably mounted (see Fig. 13a depicting spring for releasing top roller body) on a retaining device connected to the support arm (see annotated Fig. 1 below), characterized in that the top roller body has, at both ends, actuation sections (8, see annotated Fig. 1 below), which protrude beyond the support arm in a longitudinal axis direction of the top roller body (see annotated Fig. 1).  

    PNG
    media_image1.png
    496
    829
    media_image1.png
    Greyscale

Regarding claim 2, Ulusoy describes the weighting arm characterized in that the retaining device has two retainers arranged at a distance from one another on the support arm (see annotated Fig. 1 above).  
Regarding claim 4, Ulusoy describes the weighting arm characterized in that the actuation sections are designed to receive an actuating tool (is fully capable of receiving a tool as no dimensions are given, for example a clamp can be placed on the actuation section).  
Regarding claim 5, Ulusoy describes the weighting arm characterized in that the actuation sections have a surface profile (has a surface profile, as any object has a surface profile).  
Regarding claim 9, Ulusoy describes the weighting arm characterized in that the retaining device rotatably positionally secure the top roller body (rod is held by the retaining device 3 permitting rotation, p. 12, ll. 13-23).  
Regarding claim 10, Ulusoy describes the weighting arm characterized in that the retainers of the retaining device rotatably positionally secure the top roller body (rod is held by the retaining device 3 permitting rotation, p. 12, ll. 13-23).  

Regarding claim 11, Ulusoy describes a drafting system unit for a textile machine, comprising a weighting arm having at least one top roller body, the weighting arm is for the drafting system unit for drafting a fiber band at a workstation of the textile machine, comprising a support arm, and a top roller body of the at least one top roller body, which is detachably mounted (see Fig. 13a depicting spring for releasing top roller body) on a retaining device connected to the support arm, characterized in that the top roller body has, at both ends, an actuation section (see annotated Fig. 1 below), which protrude beyond the support arm in a longitudinal axis direction of the top roller body (see annotated Fig. 1 below).  

    PNG
    media_image2.png
    612
    968
    media_image2.png
    Greyscale

Regarding claim 12, Ulusoy describes the drafting system characterized in that the drafting system unit has a frame structure, by which the drafting system unit is detachably arranged on a supporting frame of the textile machine (the claim is to a drafting system and not a textile machine, therefore “a supporting frame” is not positively recited, the frame structure is fully capable of being attached to a supporting frame, see Fig. 15 where it is secured with a bolt which is detachable).  
Regarding claim 13, Ulusoy describes the drafting system characterized in that the drafting system unit is detachably arranged on the supporting frame of the textile machine in a modular way (the claim is to a drafting system and not a textile machine, therefore “a supporting frame” is not positively recited, the frame structure is fully capable of being attached to a supporting frame, see Fig. 15 where it is secured with a bolt which is detachable and therefore modular inasmuch as claimed).  
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichisaburo (US 3256570).
Regarding claim 1, Ichisaburo describes a weighting arm for a drafting system unit for drafting a fiber band at a workstation of a textile machine (see Fig. 1), comprising a support arm (see Fig. 1 below), and a top roller body (roller 7 and gudgeon 7’), which is detachably mounted on a retaining device (can be removed from the mechanism, col. 2, ll. 25-29) connected to the support arm, characterized in that the top roller body has, at both ends, actuation sections (see annotated Figs. 1 and 2 below), which protrude beyond the support arm in a longitudinal axis direction of the top roller body (see annotated Figs. 1 and 2 below).  

    PNG
    media_image3.png
    446
    577
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    541
    826
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichisaburo (US 3256570).
Regarding claim 6, Ichisaburo describes the limitations of claim 6 but does not explicitly describe that the actuation sections protrude beyond the support arm in the longitudinal axis direction of the top roller body by up to 15 mm.  
Ichisaburo does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 15 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  The specification does not recite that these particular sizes are critical to the operation of the device.
Regarding claim 7, Ichisaburo describes the limitations of claim 6 but does not explicitly describe that the actuation sections protrude beyond the support arm in the longitudinal axis direction of the top roller body by up to 10 mm.  
Ichisaburo does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 10 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  Furthermore, the specification does not recite that these particular sizes are critical to the operation of the device.
Regarding claim 8, Ichisaburo describes the limitations of claim 6 but does not explicitly describe that the actuation sections protrude beyond the support arm in the longitudinal axis direction of the top roller body by up to 5 mm.  
Ichisaburo does depict the actuation section slightly extending beyond the support arm but does not say by how much.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the distance to be small, such as smaller than 5 mm in order to reduce excess material usage beyond that required to secure the rollers. 
Furthermore, such a recitation is merely a change in size and “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (2144.04 MPEP (IV)(A)).  Furthermore, the specification does not recite that these particular sizes are critical to the operation of the device.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulusoy (WO 2009/099400) in view of Young et al. (US 2896270).
Regarding claim 14, Ulusoy describes the drafting system characterized in that a weighting arm is provided (see annotated Fig. 1 above), the weighting arm has support arms which are connected to one another by a gripping element (see annotated Fig. 1 above) for joint operation by an operator.
The system of Ulusoy does not explicitly describe two weighting arms that are arranged at a distance from one another and each.
In related art for drafting systems, Young depicts two weighting arms as part of a drafting system (see annotated Fig. 4 below).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Ulusoy to include multiple arms so that more thread could be formed when using the system.  That is, by including another weighting arm, additional threads can be formed at each of the stations thereby permitting the system to form more thread and increase productivity.

    PNG
    media_image5.png
    382
    375
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732